DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light bulbs including light emitting modules and a light-transmitting cover; wherein the light emitting module comprises a mounting column and a plurality of LED lamp beads, the mounting column comprises a circumferential surface and a top surface, and the plurality of LED lamp beads are disposed at least on the circumferential surface; and wherein the light-transmitting cover is disposed to cover a periphery of the light emitting module and distributes light for the plurality of LED lamp beads, the light- transmitting cover comprises a plurality of micro-lens units, and each of the plurality of micro- lens units comprises a light incident surface and a light exit surface, and is configured to direct light from the light incident surface to the light exit surface, all the plurality of micro-lens units are sequentially connected to form the light-transmitting cover, and each light incident surface faces the light emitting module, and each light exit surface is away from the light emitting module, wherein the light-transmitting cover comprises a cylindrical portion and a hemispherical portion, and light emitted from a top opening of the cylindrical portion is distributed by the hemispherical portion to form an outgoing light beam closer to parallel light, and wherein the hemispherical portion is formed by a combination of micro-lens units comprising both pentagonal shape and hexagonal shape, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light bulb, as disclosed in claim 1 above, the light-transmitting cover comprises a combination of micro-lens units of pentagonal shape, hexagonal shape, and square shape.

Claims 2-14 are allowed for being dependent on the allowed claim 1. 

With regard to claim 15, while crystal lamp comprising a crystal decoration and a light bulb comprising a light emitting module and a light- transmitting cover, wherein light emitted by the light bulb is capable of irradiating the crystal decoration; wherein the light emitting module comprises a mounting column and a plurality of LED lamp beads, the mounting column comprises a circumferential surface and a top surface, and the plurality of LED lamp beads are disposed at least on the circumferential surface; and wherein the light-transmitting cover is disposed to cover a periphery of the light emitting module and distributes light for the plurality of LED lamp beads, the light- transmitting cover comprises a plurality of micro-lens units, and each of the plurality of micro- lens units comprises a light incident surface and a light exit surface, and is configured to direct light from the light incident surface to the light exit surface, all the plurality of micro-lens units are sequentially connected to form the light-transmitting cover, and each light incident surface faces the light emitting module, and each light exit surface is away from the light emitting module, wherein the light-transmitting cover comprises a cylindrical portion and a hemispherical portion, and light emitted from a top opening of the cylindrical portion is distributed by the hemispherical portion to form an outgoing light beam closer to parallel light, and wherein the hemispherical portion is formed by a combination of micro-lens units comprising both pentagonal shape and hexagonal shape, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The crystal lamp, as disclosed in claim 15 above, the light-transmitting cover comprises a combination of micro-lens units of pentagonal shape, hexagonal shape, and square shape.

Claims 16-20 are allowed for being dependent on the allowed claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875